                 Case 20-10343-LSS             Doc 690        Filed 05/23/20        Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

In re:                              :                     Chapter 11
                                    :
BOY SCOUTS OF AMERICA               :                     Case No. 20-10343 (LSS)
and DELAWARE BSA, LLC,1             :
                                    :                     Jointly Administered
            Debtors.                :
____________________________________:                     Ref. Docket No. 495

             ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
         OF GILBERT LLP AS SPECIAL INSURANCE COUNSEL TO THE FUTURE
          CLAIMANTS’ REPRESENTATIVE EFFECTIVE AS OF MARCH 19, 2020

         Upon the application (the “Application”) of the Future Claimants’ Representative (the

“FCR”) in these Chapter 11 Cases, for entry of an order pursuant to section 105(a) of the

Bankruptcy Code, Bankruptcy Rule 2014 , and Local Rule 2014-1, authorizing the retention and

employment of Gilbert LLP (“Gilbert”) as special insurance counsel to the FCR effective as of

March 19, 2020; and upon the Quinn Declaration attached to the Application; and the Court being

satisfied that Gilbert is a “disinterested person” within the meaning of section 101(14) of the

Bankruptcy Code, that Gilbert is independent of the Debtors and other parties in interest and does

not have any interest that would adversely affect Gilbert’s ability to advise the FCR or that is

materially adverse to the FCR or the future claimants, and that the retention and employment of

Gilbert is in the best interests of the FCR and the Debtors’ estates; and the Court having

jurisdiction over the Application pursuant to 28 U.S.C. § 157(b)(2)(A); and sufficient notice of the

Application having been given under the circumstances; and the Court having determined that the

relief requested in the Application is just and proper; and after due deliberation and sufficient

cause appearing therefor;


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS            Doc 690   Filed 05/23/20      Page 2 of 2




IT IS HEREBY ORDERED THAT:

   1. The Application is GRANTED as set forth herein.

   2. The FCR is authorized to retain and employ Gilbert as special insurance counsel in these

Chapter 11 Cases effective as of March 19, 2020.

   3. In connection with these Chapter 11 Cases, Gilbert shall be compensated for professional

services, and reimbursed for expenses incurred, in accordance with Bankruptcy Code sections 330

and 331, the applicable provisions of the Bankruptcy Rules and the Local Rules, and with any

other applicable procedures and order of this Court. Gilbert also intends to make a reasonable

effort to comply with the Appendix B-Guidelines for Reviewing Applications for Compensation

and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Large Chapter 11

Cases, Effective as of November 1, 2013 (the “U.S. Trustee Fee Guidelines”), both in connection

with the Application and in the interim and final applications to be filed by Gilbert in these

Chapter 11 Cases.

   4. Gilbert is authorized to hold the Advance Payment (as defined in the Application) as

security throughout the Debtors’ bankruptcy Cases until Gilbert’s fees and expenses are awarded

and payable to Gilbert on a final basis.

   5. This Court shall retain jurisdiction with respect to all matters relating to the interpretation

or implementation of this Order.




                                                     LAURIE SELBER SILVERSTEIN
      Dated: May 23rd, 2020                          UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
